I.
Crownhart, J.
It is but trite to say that the constitution of our state is the supreme.law. Therein will be *151found the powers of the executive, legislative, and judicial branches of government, each supreme in its field but coordinate in their sources of powers and the exercise thereof.
The greatest deference must be paid by each, department to the other acting within the scope of its powers. Any usurpation of power by one department at the expense of another is a wrong against the people who adopted the constitution as their charter of liberties and rights.
To the legislature was given the power to enact laws not in contravention to the constitution. A law so enacted becomes the public policy of the state. Borgnis v. Falk Co. 147 Wis. 327, 351, 133 N. W. 209.
Before a statute can be said to be unconstitutional the statute must lack in public purpose “so clear and palpable as to be perceptible by every mind at the first blush” — so said the great Chief Justice Dixon, who sat in the constitutional convention and helped frame the charter of our state. Brodhead v. Milwaukee, 19 Wis. 624, 652. “We must bear in mind,” said Mr. Chief Justice Winslow, “the well established principle that it [the statute] must be sustained unless it be clear beyond reasonable question that it violates some constitutional limitation or prohibition.” Borgnis v. Falk Co. 147 Wis. 327, 348, 133 N. W. 209. “The rule of all courts,” said Mr. Justice Bardeen, “is that a statute will be declared unconstitutional only when it is shown beyond reasonable doubt that it conflicts with the fundamental law. It is equally true that the courts will seek every reasonable mode of reconciliation of the statute with the constitution, and it is only when reconciliation has been found impossible that it will be declared void.” State ex rel. Hicks v. Stevens, 112 Wis. 170, 172, 88 N. W. 48. Said Mr. Justice Dodge: “We must and do concede to the legislative branch of the government the fullest exercise of discretion within the realm of reason,, and, if a public purpose can be conceived which might rationally be deemed to justify the act, the court cannot further weigh the adequacy *152of the need or the wisdom of the'method.” State ex rel. Zillmer v. Krentzberg, 114 Wis. 530, 549, 90 N. W. 1098. The courts will presume in favor of the constitutionality of the acts in a case of doubt and sustain them. State ex rel. Brayton v. Merriman, 6 Wis. 14; Smith v. Mariner, 5 Wis. 551; In re Oliver, 17 Wis. 681; State ex rel. Kellogg v. Currens, 111 Wis. 431, 87 N. W. 561; Northwestern Nat. Bank v. Superior, 103 Wis. 43, 79 N. W. 54.
The United States supreme court has declared equally emphatically in favor of sustaining acts of Congress and the statutes of states. Price v. Illinois, 238 U. S. 446, 35 Sup. Ct. 892; Rast v. Van Deman & L. Co. 240 U. S. 342, 357, 36 Sup. Ct. 670; Hebe Co. v. Shaw, 248 U. S. 297, 303, 39 Sup. Ct. 125.
Cooley, Const. Lim. (7th ed.) p. 236, says:
“The rule of law upon this subject appears to be that, except where the constitution has imposed limits upon the legislative power, it must be considered as practically absolute, whether it operate according to natural justice or not in any-particular case. The courts are not the guardians of the rights of the people of the state, except as those rights are secured by some constitutional provision which comes within the judicial cognizance. The protection against unwise or oppressive legislation, within constitutional bounds, is by an appeal to the justice and patriotism of the representatives of the people. If this fail, the people in their sovereign capacity can correct the evil; but courts cannot assume their rights. The judiciary can only arrest the execution of a statute when it conflicts with the constitution. It cannot run a race of opinions upon points of right, reason, and expediency with the law-making power. Any legislative act which does not encroach upon the powers apportioned to the other departments of the government, being prima facie valid, must be enforced, unless restrictions upon the legislative authority can be pointed out in the constitution, and the case shown to come within them.”
Again, on page 239:
“Nor are the courts at liberty to declare an act void *153because in their opinion it is opposed to a spirit supposed to pervade the constitution, but not expressed in words.”
f — ( I — I
The act sought to be avoided was passed in the exerase of the police power of the state.
The police power covers all matters having a- reasonable relation to the protection of the public health, safety, or welfare. McLean v. Arkansas, 211 U. S. 539, 29 Sup. Ct. 206.
As applied to food, this authority extends to requiring a fixed minimum. amount of nutritional elements. Hutchinson Ice Cream Co. v. Iowa, 242 U. S. 153, 37 Sup. Ct. 28; Hebe Co. v. Shaw, 248 U. S. 297, 39 Sup. Ct. 125.
The police power also has an especially appropriate field of action in the prevention of fraud and deception. Hall v. Geiger-Jones Co. 242 U. S. 539, 37 Sup. Ct. 217.
It may be legitimately exercised against even the occasional fraud not inherent in the business or product, and, a fortiori, against the- fraud that is inherent in it. Merrick v. N. W. Halsey & Co. 242 U. S. 568, 37 Sup. Ct. 227.
It extends further, and embraces the right to prohibit all things which constitute obstacles to a greater public welfare (Rast v. Van Deman & L. Co. 240 U. S. 342, 36 Sup. Ct. 670), and to do whatever will promote the general convenience or the general prosperity (Bacon v. Walker, 204 U. S. 311, 27 Sup. Ct. 289), including even such matters as the preservation of the reputation of a great industry of the state against injury in markets outside of the state (Sligh v. Kirkwood, 237. U. S. 52, 35 Sup. Ct. 501).
Given a legitimate subject for'the exercise of the police power, it is for the legislature to adopt such measures as it may deem necessary to make its action effective, so long as they have reasonable relation to that end. Purity E. & T. Co. v. Lynch, 226 U. S. 192, 33 Sup. Ct. 44.
The measures which the legislature may adopt” for such *154purpose may be either regulatory or prohibitory, whichever the legislature deems the more effective method of accomplishing the result (New York ex rel. Silz v. Hesterberg, 211 U. S. 31, 29 Sup. Ct. 10), and they may be either in the form of general directions or of detailed measures against a particular article (Price v. Illinois, 238 U. S. 446, 448, 35 Sup. Ct. 892).
Accordingly, the authority of the legislature to prohibit an article is not affected by the fact that the article may be truthfully labeled (Hebe Co. v. Shaw, 248 U. S. 297, 39 Sup. Ct. 125) or that the law will result in destroying the value of property devoted to the manufacture of such article (Mugler v. Kansas, 123 U. S. 623, 8 Sup. Ct. 273).
“At an early day it [the police power] was held to embrace every law or statute which concerns the whole or any part of the people, whether it related to their rights or duties, whether it respected them as men or citizens of the state, whether in their public or private relations, whether it related to the rights of persons or property of the public or any individual within the state. New York v. Miln, 11 Pet. 102, 139. The police power, in its broadest sense, includes all legislation and almost every function of civil government. Barbier v. Connolly, 113 U. S. 27, 5 Sup. Ct. 357. It is not subject to definite limitations, but is co-extensive with the necessities of the case and the safeguards of public interest. Camfield v. U. S. 167 U. S. 518, 524, 17 Sup. Ct. 864. It embraces regulations designed to promote public convenience or the general prosperity or welfare, as well as those specifically intended to promote the public safety or the public health. Chicago, B. & Q. R. Co. v. Illinois, 200 U. S. 561, 592, 26 Sup. Ct. 341. In one of the latest utterances of this court upon the subject it was said: ‘Whether it is a valid exercise of the police power is a question in the case, and that power we have defined, as far as it is capable of being defined by general words, a number of times. It is not susceptible of circumstantial precision. It extends, we have said, not only to regulations which promote the public health, morals, and safety, but to those which promote the public convenience or the general prosperity. and further, ‘It is the *155most essential of powers, at times the most insistent, and always one of the least limitable of the powers of government.’ Eubank v. Richmond, 226 U. S. 137, 33 Sup. Ct. 76.” Sligh v. Kirkwood, 237 U. S. 52, 59, 35 Sup. Ct. 501.
It is competent for the legislature to exercise all legislative power not forbidden by the constitution or delegated to the general government, or prohibited by the constitution of the United States. Bushnell v. Beloit, 10 Wis. 195.
Mr. Justice Timlin said: “We must start with the axiom that the legislature has all legislative power not withheld or limited by the constitution of the state or the exercise of which is not prohibited by the federal constitution.” Nitka v. W. U. Tel. Co. 149 Wis. 106, 135 N. W. 492.
The police power of a state is as broad and as plenary as the taxing power. Bittenhaus v. Johnston, 92 Wis. 588, 66 N. W. 805.
The police power is a broad and comprehensive power, by which the rights of an individual, both as to his liberty and his enjoyment of property, may be curtailed in the interest of the public welfare, but it is not easy of accurate definition. Huber v. Merkel, 117 Wis. 355, 366, 94 N. W. 354.
As was said by Mr. Justice Dodge:
“By a long line of decisions and consensus therein by the people of the various states, it has become settled that thereby all powers of a legislative character ordinarily enjoyed by sovereign governments became vested in the state legislature, except so far as restrained expressly or by substantially necessary implication elsewhere in the constitution.” State ex rel. Zillmer v. Kreutzberq, 114 Wis. 530, 532, 90 N. W. 1098.
III.

History of Legislation Relating to Filled Milk.

We submit a history of legislation relating to filled milk. It has been held that where the objection to the consti*156tutionality of a statute turns on the question as to its reasonableness under the police power, such history may be very persuasive. Certainly on the question of whether it is a debatable subject it is pertinent to know that the matter has been generally debated. Adams v. Milwaukee, 144 Wis. 371, 129 N. W. 518; Purity E. & T. Co. v. Lynch, 226 U. S. 192, 204, 33 Sup. Ct. 44; Muller v. Oregon, 208 U. S. 412, 28 Sup. Ct. 324. As was said in the latter case:
“When a question of fact is debated and debatable, and the extent to which a special constitutional limitation goes is affected by the truth in respect to that fact, a widespread and long-continued belief concerning it is worthy of consideration.”
It was said by Mr. Justice Holmes in Noble State Bank v. Haskell, 219 U. S. 104, 31 Sup. Ct. 186, speaking of the police power of a state: “It may be put forth in aid of what is sanctioned by usage, or held by the prevailing morality, or strong and preponderant opinion to be greatly and immediately necessary to the public welfare.” And it has been well said, what we know as men we cannot ignore as judges; that is, we will consider matters of common knowledge without proof.
The laws prohibiting filled milk, now in force, are of three general types:
1. Laws which directly prohibit the manufacture and sale of filled milk. Of this type are the laws of New Jersey, New York, and Wisconsin.
2. Laws which prescribe standards for condensed or evaporated milk which have the effect of prohibiting the manufacture and sale of filled milk. Of this type are the laws of Colorado, Connecticut, Florida, Maryland, and Ohio.
3. Laws which permit filled milk to be sold as “imitation milk” under restrictions to prevent fraud. These restrictions are so severe as to be practically prohibitive. These are the laws of California, Oregon, and Utah.
*157The Bureau of Animal Industry of the United States Department of Agriculture, in a bulletin on “Legal Standards for Dairy Products,” issued in 1919 as a typewritten bulletin, lists thirty-one states as having standards for condensed or evaporated milk, which were adopted either by an act of the legislature or by some administrative body under legislative authority, and which prescribe the percentage of solids and butterfats. These states are Arizona, California, Colorado, Idaho, Illinois, Indiana, Iowa, Kansas, Kentucky, Louisiana, Maryland, Massachusetts, Michigan, Minnesota, Mississippi, Missouri, Nevada, New Hampshire, New York, North Carolina, North Dakota, Ohio, Oregon, Rhode Island, South Dakota, Utah, Vermont, Virginia, Washington, Wisconsin, and Wyoming. In addition to the states listed in this bulletin, Connecticut and Florida have laws prescribing standards for condensed milk.
Congress has before it a prohibitory bill which has passed the House 250 to 40.

History of Bill in our Legislature.

The legislative records show that the bill was thoroughly considered before committees of each house; that substitute amendments were offered for regulation in each , house, which were defeated by large majorities; that the bill came up in each house by special order, which denotes special consideration.
The bill was passed in the assembly by a vote of 67 to 10, and in the senate by a vote of 28 to 0.
The bill was signed by the governor, who himself is a lawyer and has been attorney general of the state. The legislative members and the governor are bound by the same oath to support the constitution as are the members of this court. Their well considered action should have great weight according to judicial authority.
It will be seen that the compounds have been considered inimical to the public welfare by a large portion of the *158people of this country. We must conclude that there must have been some reasonable basis to induce legislation of this kind by so many different bodies.
>
We now come to a recognized judicial authority on the subject, which finally settles the question so far as the federal constitution is concerned.
The “Hebe” Company shipped some of its product manufactured in Wisconsin into Ohio for sale in that state. The sale being forbidden in that state by statute, the question of the validity of the .statute was raised in the United States district court for Ohio and passed upon by three judges sitting at the trial. The statute was upheld. The “Hebe” Company then took the case to the United States supreme court, and there the statute was again upheld. In the United States supreme court the contention was made, as here, that the statute was in contravention to the Fourteenth amendment. As there is no corresponding provision in our state constitution that goes so far to sustain the rights of property as the Fourteenth amendment of the federal constitution, that decision is decisive of the case here if it is followed. While this court has the right to differ from the supreme court of the United States on this question, it will not- do so on the construction of the federal constitution. Of the twelve federal judges passing on the subject three supreme judges dissented, not upon the validity of the statute but on its construction as to whether it applied to the case before them.
The United States supreme court, in Hebe Co. v. Shaw, 248 U. S. 297, 303, 39 Sup. Ct. 125, said:
“The purposes to secure a certain minimum of nutritive elements and to prevent fraud may be carried out in this way even though condensed skimmed milk and Hebe both should be admitted to be wholesome. The power of the legislature ‘is not to be denied simply because some innocent articles or transactions may be found within the pre*159scribed class. The inquiry must be whether, considering the end in view, the statute passes the bounds of reason and assumes the character of a merely arbitrary fiat.’ Purity E. & T. Co. v. Lynch, 226 U. S. 192, 204, 33 Sup. Ct. 44. If the character or effect of the article as intended to be used ‘be debatable, the legislature is entitled to its own judgment, and that judgment is not to be superseded by the verdict of a jury,’ or, we may add, by the personal opinion of judges, ‘upon the' issue which the legislature has decided.’ Price v. Illinois, 238 U. S. 446, 452, 35 Sup. Ct. 892; Rast v. Van Deman & L. Co. 240 U. S. 342, 357, 36 Sup. Ct. 670. The answer to the inquiry' is that the provisions are of a kind familiar to legislation and often sustained, and that it is impossible for this court to say that they might not be believed to be necessary in order to accomplish the desired ends.”
As was said by Mr. Justice Dodge:
“The reasons for a given statute are for the legislature, if there are any which can fairly have weight. They are not for the courts. The latter have no control over the validity of. a law unless they can say with substantial certainty that no argument or consideration of public policy exists which could have weight with any reasonable and honest man. If any such argument or reason can be suggested, its weight or sufficiency is not debatable in the courts. The existence of legitimate and adequate reasons for any law should not lightly be denied. Human minds differ, and what may seem inadequate or irrelevant to one may seem cogent to another. One is not justified, therefore, in assuming that all who differ from him are unreasonable or are not acting-in good faith. It is from such considerations as these that .the courts have laid down for themselves the rule that only in a clear case — clear beyond reasonable doubt — will they venture to assert that a law is without reason to support either its purpose or the classifications it may make.” State ex rel. Kellogg v. Currens, 111 Wis. 431, 438, 87 N. W. 561.
V.
The findings of the referee are not conclusive on the court. They may be considered only to refresh the memory *160of the court as to matters of which the court will consider as common knowledge and of which it takes judicial notice, or for the purpose of bringing to the attention of the court scientific facts which would otherwise devolve upon the court undue labor.
If there is any reasonable basis upon which the legislation may constitutionally rest, the court must assume that the legislature had such fact in' mind and passed the act pursuant thereto. The court cannot try the legislature and reverse its decision as to the facts. All facts necessary to sustain the act must be taken as conclusively found by the legislature, if any such facts may be reasonably conceived in the mind of the court.' 6 Ruling Case Law, pp. 102-116, §§ 101-116, inclusive, and cases there cited.
The compounds manufactured and sold by the plaintiffs and other companies are in exact imitation of the genuine evaporated milk. They are produced and sold by the manufacturer cheaper than the genuine. They are not of equal food value as the genuine. They may be sold, however, and are susceptible of being sold to the public for the genuine at the same price. They are therefore capable of being used for fraudulent purposes and L> deceive purchasers. The temptation of retail dealers is to sell the cheaper article in place of the more expensive article to increase their profits. If used as a substitute for milk the public health may be impaired, not because the compounds are in themselves deleterious, but because they lack in certain food elements essential to a well-balanced dietary. It was competent, therefore, for the legislature to find that the manufacture and sale of the compounds in question were conducive to fraud and deception and likely to be injurious to the public health. Having so found, as we must conclude it did, it is not for this court to set its judgment against that of the legislature.
*161VI.
By reference to the federal census of 1920 we find that Wisconsin ranks first among all the states of the Union in total value of dairy products from its farms, It had 2,763,488 dairy cattle in that year, an average of more than ten to the farm. It held first rank in milk production, producing 858,258,521 gallons, valued at over $230,000,000. It produced more cheese than any other state, the value of which amounted to $91,462,678. It ranked second in amount of butter produced. It ranked first in the manufacture of condensed milk. It ranked second in milk powders produced. In 1920, 64.9 per cent, of the nation’s cheese was produced in this state, and 26.6 per. cent, of her condensed milk, 24 per cent, of her milk powders, and 11.4 per cent, of the nation’s butter were produced here. Nor is this all. The great dairy industry of this state is reflected in the high average production of agricultural crops of many varieties. The fertilizers from the dairy industry enrich the soil, so that of the North Central states Wisconsin was the first in ten years’ average yield per acre in wheat and potatoes, second in barley and hay, third 'in corn, oats, and rye.
The reputation of Wisconsin for the purity and excellence of her dairy products stands high in the markets of the country, and the prices she obtains therefor are equally well sustained.
The constitution of our state was ordained, among other things, to promote the general welfare. Thus it might well be that the legislation in issue could be upheld to protect the reputation of the state for its dairy products in the markets of the country from adulteration and misleading representations. The advertisements of cocoanut-oil compounds have been skilfully prepared to give the impression that the compounds are equal to if not better than the *162genuine dairy product. For instance, a full-page advertisement in the Chicago Tribune contains a typical gem of the advertiser’s art:
“Nutro- is a delicious and- nutritious new milk product. It is prepared in the rich dairying districts of Wisconsin and Indiana, and made of pure, fresh cow’s milk with the animal fats extracted apd essential food values replaced by a refined, rich, sweet, purely vegetable cocoanut fat.
“Nutro is pure, delicious, wholesome. It is prepared in mocjel condenseries, from pure cow’s milk evaporáted to double strength, with the animal fats extracted and then enriched with sweet, edible, highly-refined cocoanut fat.”
Comment is- unnecessary, other than to say that other advertisements are equally well calculated to convey the idea to the 'public that pure, fresh cow’s milk from Wisconsin has been enriched and improved by the injection of sweet, edible, highly-refined cocoanut fat.
The state is not without power to protect its industries in its. markets in this and other states, according to a decision of the supreme court of the United States upholding a statute of Florida designed to protect its fruit trade. We quote from Sligh v. Kirkwood, 237 U. S. 52, 61, 35 Sup. Ct. 501:
“We may take judicial notice of the fact that the raising of citrus fruits is one of the great industries of the state of Florida. It was competent for the legislature to find that it was essential for the success of that industry that its reputation be preserved in other states wherein such fruits find their most extensive market. The shipment of fruits so immature as to be unfit for consumption, and consequently injurious to the health of the purchaser, would not be otherwise than a serious injury to the local trade, and would certainly affect the successful conduct of such business within the state. The protection of the state’s reputation in foreign markets, with the consequent beneficial effect upon a great home industry, may have been within the legislative intent, and it certainly could not be said that this legislation has no reasonable relation to the -accomplishment of that purpose.”
*163Nothing will destroy the reputation of the state in this industry more completely than to allow the manufacture of a cheap and inferior article to be advertised and sold in the markets of the world as and for the genuine article made in Wisconsin.
The principle of allowing these compounds to be manufactured and sold, followed to its logical conclusion, will lead from “filled” milk tq “filled” butter, from “filled” butter to “filled” cheese, and finally we may have the “synthetic” cow taking the place of the domestic animal of the farm. Vegetable fats, cheap, but lacking in essential elements of vigorous life, will take the place of butterfats of demonstrable higher food value. A great industry of a great state will decline, a victim of “national advertising” of cheap and deceptive substitutes.
It follows that the act challenged by this action is constitutional and within the police power of the legislature.
By the Court. — The action is dismissed.
The issues of fact were exhaustively presented to the referee, Hon. A. G. Zimmerman, who made and presented to the court able and comprehensive findings of fact. His claims for services and disbursements are allowed.
Costs will be taxed against the plaintiffs as follows:
Services referee 20 days at $25 per day. . . $500 00
Services reporter, 12 days at $10 per day. . 120 00
Transcribing 4,790 folios at 10c. 479 00
Clerk’s fees . 14 75
$1,113 75
No other costs to be taxed.